             Case 18-10601-MFW          Doc 3016     Filed 10/08/20     Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:
                                                  Chapter 11
THE WEINSTEIN COMPANY HOLDINGS
LLC, et al.,                                      Case No. 18-10601 (MFW)

                   Debtors.                       (Jointly Administered)



               MOTION AND ORDER FOR ADMISSION PRO HAC VICE
       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the
admission pro hac vice of Mark Pfeiffer, Esquire to represent Sartraco, Inc. in this action.

                                                          /s/ Geoffrey G. Grivner
                                                          Geoffrey G. Grivner, Esquire (No.
                                                          4711)
                                                          BUCHANAN INGERSOLL &
                                                          ROONEY PC
                                                          919 N. Market Street, Suite 990
                                                          Wilmington, DE 19801
                                                          Telephone: (302) 552-4200
                                                          Email: Geoffrey.grivner@bipc.com

         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Pennsylvania Bar and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation
or course of this action. I also certify that I am generally familiar with this Court’s Local Rules
and with Standing Order for District Court Fund revised 8/31/2016. I further certify that the
annual fee of $25.00 has been paid to the Clerk of District Court for District Court.

Dated: October 8, 2020

                                                          /s/ Mark Pfeiffer
                                                          Mark Pfeiffer, Esquire
                                                          BUCHANAN INGERSOLL &
                                                          ROONEY PC
                                                          50 S. 16th Street, Suite 200
                                                          Philadelphia, PA 19102
                                                          Telephone: (215) 665-8700
                                                          Facsimile: (215) 665-8760
                                                          Email: mark.pfeiffer@bipc.com
    Case 18-10601-MFW        Doc 3016    Filed 10/08/20   Page 2 of 2




                    ORDER GRANTING MOTION


IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




                                    2
